DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 11/09/2020 has been accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of order fulfillment trip planning using stored data. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  
 Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the judicial exception to a particular technological environment. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
1. A system for order filling trip allocation, comprising: one or more databases holding historical trip performance data, facility worker data and available trip data; a computing device equipped with at least one processor and configured to execute an allocation module that when executed: identifies a number of available trips to be allocated during a defined time period in a facility using the available trip data, ranks each available trip for difficulty based on characteristics of each available trip using the historical trip performance data; identifies available facility workers in the facility during the defined time period using the facility worker data, assigns each available facility worker to a tenure category based on an amount of time the facility worker has worked at the facility, maps each ranked available trip to a tenure category, and allocates a mapped trip to an available facility worker that is assigned to the same tenure category.
The claim(s) does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the plurality of weight sensors are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be 
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
The Examiner takes Official Notice that the computer system and processor as recited in exemplary claim 1 is well-understood, routine and conventional in nature. Viewing the limitations as a combination, the claim simply determines interactions using data, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims  and similarly recited independent claims, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh et al (US 2014/0279294) [hereinafter referred to as Field] in view of Kapoor et al (US 10,430,799) [hereinafter referred to as Kapoor].


Regarding claim 1, the prior art reference Field discloses a system for orderfilling trip allocation, comprising: one or more databases holding historical trip performance data, facility worker data and available trip data “[0190] FIG. 5 depicts for one embodiment, task list 500 for a mobile fulfillment application that may be executed on a hand held or other form of client device (such as that described with reference to FIG. 3). In one embodiment, the task list may be divided into high level tasks that may be undertaken by a picker (e.g., a store or warehouse employee). In one embodiment, such tasks may include, pick items 502, Search Orders 504, View BOPUS Only 506, View Distressed Only 508 (where "distressed" may refer to items having a limited time for fulfillment, such as an associated expiration date by which picking, shipping, or delivery needs to occur), View Items by Expiry 510 (such as ordered by the expiration or fulfillment time limit), Go To My Queue 512, or the like” and [0191]; 
a computing device equipped with at least one processor and configured to execute an allocation module that when executed: identifies a number of available trips to be allocated during a defined time period in a facility using the available trip data, ranks each available trip for difficulty based on characteristics of each available trip using the historical trip performance data “[0281] In addition to those previously mentioned, below are examples of processes, operations, and benefits that may be accomplished by tracking the location of items and their respective "lifecycle" events: [0282] 1) The "best" store from which to fulfill an order (in combination with routing logic): [0283] Even with the use of routing logic, in today's world many businesses have no way of knowing which store location will provide the greatest likelihood of fulfillment. If an order isn't filled in the first pass it can be sent to another location for fulfillment, but this adds labor hours and becomes more expensive. Within each store there may be one or more Sku instances in one or more locations. By aggregating the Sku instances into locations and the locations into stores, one can find a store that will have the greatest chance of fulfilling the order for an item. [0284] 2) The "best" location within a store from which to pick an item for an order: [0285] A SKU instance may exist in multiple locations--in today's world fulfillers make an educated guess about where they should look for an item. If an item has a high (or relatively high) fulfillment confidence score, then one can find the locations with the highest confidence score and send the picker or customer to the best location without further delay.”; 
identifies available facility workers in the facility during the defined time period using the facility worker data “[0191] In one embodiment, pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. In one embodiment, the picker may have access and/or visibility to items that may not be selected by another picker. Also, in one embodiment, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference, number of order items already in picker's pick queue, or the like. In this way the workload placed on each picker at any time may be adjusted or re-balanced in accordance with one or more factors related to the current environment of the store or warehouse, the picking queue for the picker or for a group of pickers, the urgency of certain items in terms of their need for fulfillment, etc.”
Field does not appear to explicitly disclose “assign[ing] each available facility worker to a tenure category based on an amount of time the facility worker has worked at the facility, map[ping] each ranked available trip to a tenure category, and allocat[ing] a mapped trip to an available facility worker that is assigned to the same tenure category.” However, Kapoor discloses a system and method for determining a time threshold guarantee of a task for updating in a penalty clause of a service level agreement, further comprising assign[ing] each available facility worker to a tenure category based on an amount of time the facility worker has worked at the facility, map[ping] each ranked available trip to a tenure category, and allocat[ing] a mapped trip to an available facility worker that is assigned to the same tenure category (see at least column 4, lines 63-67 to Kapoor  and column 5, lines 54-66, to Kapoor.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Field and Kapoor, would yield a predictable result, specifically the system and method as recited in independent claim 1 and similarly recited  claims 9 and 17. It would have been obvious to one of ordinary skill in the art to modify the system and method for order fulfillment as recited by Field to include the system and method for determining and assigning tasks to employees as disclosed by Kapoor, in order to create a faster and more efficient order picking system, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 



Regarding claim 2, the prior art reference Field discloses the system of claim 1, wherein the characteristics of each available trip include a number of aisles in the trip, a number of slot locations in the aisles, a number of product cases to be retrieved by the facility worker, and a weight of the product cases to be retrieved during the trip “[0196] Note that once a picker (or in some cases, a customer) selects an item or items to "pick", they may be provided with fulfillment hints in the form of directions, maps, clues, a diagram of the store and its departments, graphic overlays, etc. that define a path to take in order to locate the item(s). These "hints" may be displayed on a screen of a hand held device, kiosk, or point of sale terminal, be projected onto a suitable screen, produce audible sounds indicating a relative closeness to an item (similar to a sonar "beep" or Geiger counter click), etc. Further, as noted the order in which a set of items is "picked" and hence the pick path presented to a store employee or customer may depend on one or more factors, including but not limited to the number of items, the size of an item, the weight of an item, the fragileness of an item, the value of an item, etc. The order and hence picking path may be constructed so as to minimize some factor or to provide a balance between one or more factors.” Regarding claim 3, the prior art reference Field discloses the system of claim 1, further comprising: a plurality of client devices each associated with an available facility worker and operable to verify performance of an allocated trip, each client device communicatively coupled to the computing device “[0201] In one embodiment, the location of a picker may be monitored and/or tracked by device 428 or another suitable device or system element. In one embodiment, a mobile client device being used by a picker may include a local area tracking mechanism. In one embodiment, a picker may use an individual picker tracker component that may be embedded, attached to, or carried by the picker. For example, a picker tracker may be embedded or attached to a security badge, or similar item. If local tracking information regarding a picker is available, then device 428 may notify the picker if they are near order items that may be ready for picking”. Regarding claim 4, the prior art reference Field discloses the system of claim 3 wherein the plurality of client device are operable to verify correct aisle location, correct slot location, correct product and correct amount of product during a trip “[0187] As has been described, embodiments of the invention are directed to a system and associated methods for determining a location of an item or items using a "tag" that is affixed to the an item. The tag may be of any suitable form and operate by any suitable mechanism or technology (e.g., RFID or NFC) to enable transfer of some form of identifying data to a receiving device (e.g., a scanner). The transferred data may be used to identify the tag and by virtue of that information, to identify the item to which it is affixed (typically by reference to a database of previously collected data regarding the identity of a tag affixed to each of a set of known items). By also collecting identifying information from a region of a store, or a structure or fixture in a store on which the item is placed or arranged, the location of the item may also be determined. As described, this may enable the generation of information to assist an employee or customer in locating and selecting the item. This provides an enhanced order fulfillment process that may be used to fulfill an online order in a store”. Regarding claim 5, the prior art reference Field discloses the system of claim 3 wherein the plurality of client devices are smart glasses [0166] Client device 300 may also comprise input/output interface 338 configured for communicating with external peripheral devices or other computing devices, such as mobile devices and network devices. The peripheral devices may include an audio headset, display screen glasses, remote speaker system, remote speaker and microphone system, and the like.Regarding claim 6, the prior art reference Field discloses the system of claim 1, wherein the allocation module when executed maps the least difficult available trips to a tenure category associated with available facility workers with the least amount of time at the facility “[0196] Note that once a picker (or in some cases, a customer) selects an item or items to "pick", they may be provided with fulfillment hints in the form of directions, maps, clues, a diagram of the store and its departments, graphic overlays, etc. that define a path to take in order to locate the item(s)”. Regarding claim 7, the prior art reference Field discloses the system of claim 1 further comprising: a client device associated with a manager in the facility and communicatively coupled to the computing device, wherein information regarding the allocated mapped trip is automatically transmitted by the allocation module to the client device associated with the manager “[0191] In one embodiment, pick items 502, may enable a picker to access a user interface that enables the picker to select order items from the retail store fulfill queue. In one embodiment, the picker may have access and/or visibility to items that may not be selected by another picker. Also, in one embodiment, the order items accessible and/or visible to the picker may be determined in part by factors such as, type of good or service, location of the picker within the retail store, location of good within the retail store, supervisor/administrator preference”. *The examiner submits that the system and method as taught by the prior art discloses an interface that provides users (in particular employees) to access pick orders and pick order data. The examiner submits that there is no disclosure within the applied reference which would exclude or lead one of ordinary skill in the art to conclude that said access would be exclusionary of supervisors or other management.  As such, the examiner submits that enabling a supervisor access to pick information on a client device is implicit within the teachings of the prior art and therefore the above citation satisfactorily obviates the language of the claim in combination with the teachings of the other reference.Regarding claim 8, the prior art reference Field discloses the system of claim 1 further comprising: a client device associated with an available facility worker and communicatively coupled to the computing device, wherein information regarding the allocated mapped trip is automatically transmitted to the client device associated with the available facility worker “[0190] FIG. 5 depicts for one embodiment, task list 500 for a mobile fulfillment application that may be executed on a hand held or other form of client device (such as that described with reference to FIG. 3). In one embodiment, the task list may be divided into high level tasks that may be undertaken by a picker (e.g., a store or warehouse employee)”.

Claims 9-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”